Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 7/20/2022, have been full
considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-4,7-10,13-18, 21-23 are pending in this application.
Claim 1 has been amended. 
Claims 1-4,7-10,13-18, 21-23 have been rejected. 

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	 ‘The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 1-4, 7-10, 13-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anastasiou et al. US 2013/0122072 in view of Wullschleger R et
al. USPN 6210777 in view of Castro et al. US 2007/0231424 in view of NPL Haruo et al. (Machine translation of JP 2002201220; This is applicants submitted prior art from latest filed IDS filed on 7/26/2021).

8.	 Regarding claims 1-3, 4, 9, 13, 14, Anastasiou et al. discloses a delivery system which is an encapsulate composition to be used in an edible composition (Abstract) e.g. chewing gum ([0015], [0037]). Anastasiou et al. discloses that the delivery system can be in powder or granules and includes 125-900-micron particle size to provide many benefits including desirable rate of release, less grittiness etc. ([0017]), and the delivery system can include encapsulating agent polyvinyl acetate (at least in [0084], [0173]), and active component can be 20 microns ([0027]- [0029], [0030]) to meet claims 1-3.
Anastasiou et al. also discloses that “at least one polymeric material encapsulates (at least in [0009], [0010]) which reads on amended claim limitation of “the encapsulating ingredient being polymer or copolymer” as claimed in claim 1. 
Anastasiou et al. discloses reducing the size of active material can control retention in the delivery system ([0028]). Therefore, it should match with the encapsulating material. It is understood from the disclosure that if we consider the encapsulation fully or partially ((0036]) and the average particle diameter of the active material is 0.3-20 micron and average diameter of the delivery system is 100-1000 micron ([0028], [0029]), then the average longest diameter of the encapsulating material can be no more than the size of the encapsulation (delivery) system which is no more than100-1000 micron ([0028], [0029]).
It is to be noted that the amended claim 1 recites “reducing the size of particles of an encapsulating ingredient’.
In order to address this, it is to be noted that, Anastasiou et al. discloses that milled acesulfame- K is used in the composition ([0176]). It is known that and if we
consider the teachings from Anastasiou et al., one of ordinary skill in the art can use the method of milling which is known milling process and milling is well within the technical knowledge of a skilled artisan in this art.
Anastasiou et al. discloses milled acesulfame K, and this known milling process can be applicable to mill and reduce to small particle size of any components including encapsulating agent and active agent also.
Therefore, one of ordinary skill in the art would make the reduced particle size of the encapsulating material and active agent to provide in the extruder followed by mixing in the extruder ([0173]) to meet claims 1,13.
However, more specifically, Anastasiou et al. is silent about “breaking particles of an encapsulating ingredient to a reduced size” and “providing said particles of said encapsulating ingredient to an extruder after said breaking” and “reduced size with an average longest dimension of less than 1000 microns” as claimed in claims 1, 13.
Wullschleger R et al. discloses that the dry ingredients can preferably be pre- blended using a hobert mixer and then the blend is fed to the extruder (col 5 lines 30- 35).
NPL Haruo et al. discloses a method which makes polyvinyl acetate having 50- 1000-micron size which size is excellent in hand ability ([(0001]) and it is suitable to be used for specific use including its use in making chewing gum composition (at least in Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Anastasiou et al. (at least in [0176]) to mill the ingredients in order to make desired size milled small particles suitable to be
brought to the next step of processing in the extruder as disclosed by including the teaching of NPL Haruo et al. to provide desired size range including having 50-1000-micron size which size is excellent in handle ability ([0001]) of encapsulating agent e.g. pure polyvinyl acetate suitable for making encapsulated composition to be used for chewing gum or related product to be brought to the next step of processing in the extruder.
Therefore, it meets the claim limitation of “reducing a size of particles of an encapsulating ingredient” of claims 1, 13.
Therefore, the above disclosures from Anastasiou et al. in view of NPL Haruo et al. and Wullschleger R et al. meet the claim limitations of “breaking particles of an encapsulating ingredient” and “providing said particles of said encapsulating ingredient to an extruder after said breaking” and “mixing said particles of said particles of said encapsulating ingredient with said longest average dimension of less than 1000 microns with providing particles of an active ingredient having an average longest dimension of less than 1000 microns to said extruder” and “forming a homogeneous composition of said encapsulating ingredient and said active ingredient by mixing the particles of the encapsulating ingredient and the particles of the active ingredient after said reducing in size of said particles of said encapsulating ingredient”. Anastasiou et al. also discloses that the method comprising mixing the active material and encapsulating material together in a manner that provides the target delivery system with the desired characteristics property ([0025]).
It is to be noted that Anastasiou et al. in view of NPL Haruo et al. in view of Wullschleger R et al. also meet claim 9 and amended claim 14.
However, Anastasiou et al. in view of NPL Haruo et al. in view of Wullschleger R et al. are silent about “melting” (step) after reducing size of the encapsulating material and mixing active ingredient with the encapsulating material.
Castro et al. discloses that “a dry blended mixture” can be heated in an extruder at a temperature between 75 -110-degree C ([0035]). It is to be noted that this step provides the benefit of making long duration flavor (active) material ([0035]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Anastasiou et al. by including the teaching of Castro et al. to incorporate melting step after mixing which can be in the extruder at a temperature between 75-110-degree C in order to make final step of making long duration encapsulated flavor (active) active material ([0035]).
Regarding the ratio of 20:1 or less as claimed in claims 4, 13, it is to be noted that Anastasiou et al. discloses that the encapsulation has size P=100-1000 micron, and if we consider that the encapsulating material to encapsulate the active ingredient to be encapsulated completely or partially ([(0029], [0036]), then it can be interpreted that the encapsulating material should have size of less than 100-1000-micron size. Therefore, broadly disclosed average longest dimension sizes of the encapsulating material and active material can be considered to disclose broad range ratio which overlaps the claimed ratio of claims 4, 13.
Also, even if Anastasiou et al. does not specifically mention the size of encapsulating material and therefore, the ratio between them including less than 20:1 as Claimed in claims 4, 13, however, from the disclosure, it is understood that the ratio determines release profile, type of dissolution etc., therefore, it is within the skill of one of ordinary skill in the art to optimize the ratio in order to achieve the desired release profile etc.(at least in [0025], [0029], [0036]) Therefore, it is result effective variable. Absent showing of unexpected results, the specific amount of ratio of the average longest diameter between encapsulating material and active agent is not considered to confer patentability to the claims. As the release profile of the encapsulated product, distribution to achieve desired characteristics ([0025], [0029], [0036]), taste, texture are variables that can be modified, among others, by adjusting the amount of ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio in Anastasiou et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. release profile etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding claims 7, 21, the disclosed composition and methods of Anastasiou et al. in view of secondary prior arts et al. meet claims 7, 21 which will have desired controlled release profile including “an amount of said active ingredient that dissolves within one minute is less than half an amount of active ingredient that would dissolve from another identical composition exposed to said dissolving agent, wherein during formation of said another identical composition, an active ingredient and encapsulating ingredient of said another composition are not mixed before said melting of said particles of encapsulating ingredient” as claimed in claims 7, 21.

10. 	Regarding claims 8, 22, Anastasiou et al. discloses that acesulfame-K can be used as an active agent (at least in [0054)).
Regarding the claimed dissolving time of claims 8, 22, including less than about 30% of said active ingredient dissolves within three minutes exposure to said dissolving agent” of claims 8, 22, it depends on the release profile of the active agent. Anastasiou et al. discloses that the encapsulated composition having release profile depends on many factors (at least in [0038]- [0040]). Therefore, it is optimizable.
Therefore, even if the disclosure does not address the time and amount to be released as claimed in claims 8, 22, however, it is within the skill of one of ordinary skill in the art to optimize the particle size and release profile of the active ingredient, encapsulating ingredient and the final delivery system to make encapsulated composition in order to have the desired claimed release profile which determines the dissolving time of the active ingredient when it is in contact with the dissolving agent as claimed in claims 8, 22.
Absent showing of unexpected results, the specific amount is not considered to confer patentability to the claims. As the rate of release are variables that can be modified, among others, by adjusting the amount of particle size, ratio between active ingredient vs encapsulating material, and other factors (in Anastasiou et al. at least in [0028]- [0030], [0038]- [0040]) etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of active ingredient dissolves within 3 minutes in Anastasiou et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired controlled release (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11. 	Regarding claims 10, 23, Anastasiou et al. discloses a delivery system for active components for inclusion in an edible composition (Abstract) and it can be chewing gum ([0015], [0037]).

12. 	Regarding claims 15, 16, Anastasiou et al. discloses that the encapsulation has size P=100-1000 micron, and if we consider that the encapsulating ingredient to encapsulate the active ingredient with the encapsulating ingredient to be encapsulated completely or partially ([0029], [0036]), then it can be interpreted that the encapsulating material should have comparable average longest dimension maximum size of approximately less the size ( less than 100-1000 micron) of the encapsulated product ([(0036]) which meets claimed average longest diameter of less than 1000 micron or 700 micron as claimed in claims 15, 16.

13.	 Regarding claims 17, 18, Anastasiou et al. discloses that the delivery system can include encapsulating agent polyvinyl acetate (at least in [0084], [0173]), and active component can be 20 microns ([0027]- [0029], [0030]). Therefore, the average longest dimension of active agent is less than 1000 micron and less than 700 microns respectively to meet claims 17, 18.

Response to arguments
14.	Applicants argued primarily two things: (a) obviousness rejection and (b) Unexpected result.
(a) Obviousness Rejection: 
(i) Applicants argued that Anastasiou et al. discloses “milled acesulfame-K “and not an encapsulating ingredient para [0176]” (page 8 mid till end of the page -section). 
(ii) Wullschleger et al. “does not disclose breaking particles” (Page 9, Under III). 
(iii) Applicants argued that “The examiner erroneously continues to ignore the plain claim language (page 10 first paragraph last line). 
(iv) Examiner’s rejection is incomplete and fails to establish prima facie case of obviousness while the rejection refers to col 5 lines 30-35 of Wullschleger, the rejection does not provide any reason for why one of ordinary skill in the art would have been motivated to combine Anastasiou with Wullschleger (Page 10 last paragraph). 
In response to (i), (ii) and (iii), it is to be noted that and as mentioned in the office action above that claims 1,13 are broad and recite the plain claim language “Breaking particles” and specification recites “milling machine” (at least in PGPUB, [0039], [0040]).  Therefore, milling method applied for acesulfame-K can broadly be applicable to related particles including “encapsulating ingredient” also. There is no further specific claimed method step to break the particles supported by the specification in order to overcome the rejections of record. Therefore, as argued, examiner does not erroneously ignore the plain claim language. 
In response to (iv), regarding the substance of the examiner’s obviousness rejection as argued on (iv) above, the requirements for obviousness are discussed in MPEP § 2142. As explained in the previous Office Action, the only difference between 
claims 1, 13 and the teachings of Anastasiou et al. that Anastasiou et al. is silent about “breaking particles of an encapsulating ingredient to a reduced size” and “providing said particles of said encapsulating ingredient to an extruder after said breaking” and “reduced size with an average longest dimension of less than 1000 microns”.
Wullschleger R et al. teaches that the dry ingredients can preferably be pre- blended using a hobert mixer and then the blend is fed to the extruder (col 5 lines 30- 35).
NPL Haruo et al. teaches that to provide desired size range including having 50-1000 micron size which size provides an excellent in handle ability ([0001]) of encapsulating agent e.g. pure polyvinyl acetate suitable for making encapsulated composition to be used for chewing gum or related product to be brought to the next step of processing in the extruder.
Therefore, like the claimed invention, both Anastasiou et al. Wullschleger R et al. and NPL Haruo et al. are directed to breaking particles of an encapsulating ingredient to a reduced size” and “providing said particles of said encapsulating ingredient to an extruder after said breaking” and “reduced size with an average longest dimension of less than 1000 microns”. 
One of ordinary skill in the art would reasonably have expected that substituting the pre- blending using a hobert mixer and then the blend is fed to the extruder as taught by Wullschleger R et al. (col 5 lines 30- 35) in order to provide desired size range including having 50-1000 micron size which size provides an excellent in handle ability as taught by NPL Haruo et al. ([0001]) of encapsulating agent e.g. pure polyvinyl acetate suitable for making encapsulated composition to be used for chewing gum or related product to be brought to the next step of processing in the extruder would have been within the skill of the art and yielded the predictable result of encapsulating agent e.g. pure polyvinyl acetate suitable for making encapsulated composition to be used for chewing gum or related product to be brought to the next step of processing in the extruder See MPEP § 2143(I)(B) and § 2143.02. 
It is to be noted that the response as addressed above is made with respect to overall arguments as argued in Remarks section I-IV as filed on 7/20/2022.

Unexpected result
15.	Applicants arguments related to unexpected result as argued on pages 11-13 under section V of the remarks have been considered. However, they are not persuasive. The reasons are discussed below.

16.	Applicants argued on page 11 under section V that the unexpected result of improving the encapsulation efficacy of the encapsulating composition (in PGPUB [0042]) rebut the rejections of record even if the prima facie case of obviousness exists. 
In response, it is to be noted that the  examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(a) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and  
 (b), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. 
In this instance, independent claims 1 and 13 are broad. It is to be noted that  the evidence uses only some examples of compounds (e.g. first active ingredient is Ace-K) in those classes as mentioned in applicants’ specification (in PGPUB [0042] and FIG. 4) and does not provide data for all the possible encapsulating agents, and active ingredients and throughout all the claimed size ranges as claimed in independent claims 1 and 13.Therefore, it does not establish unexpected results to show the criticality of independent claims 1 and 13.  In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.  Therefore, the unexpected results are not unexpected. 

Conclusion
17.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799